NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted October 18, 2017* 
                                Decided October 18, 2017 
                                              
                                          Before 
 
                       JOEL M. FLAUM, Circuit Judge 
                        
                       KENNETH F. RIPPLE, Circuit Judge 
                        
                       ILANA DIAMOND ROVNER, Circuit Judge
 
No. 16–2285 
 
UNITED STATES OF AMERICA,                         Appeal from the United States District 
      Plaintiff‐Appellee,                         Court for the Central District of Illinois.
                                                   
      v.                                          No. 1:08‐CR‐10091‐001 
                                                   
ARCHIE BRADFIELD,                                 Michael M. Mihm, 
      Defendant‐ Appellant.                       Judge. 
 
                                               

                                        O R D E R 

       Archie Bradfield pleaded guilty to one count of conspiring to possess and 
distribute crack cocaine in 2009, see 21 U.S.C. §§ 846, 841(a)(1), and the district court 
sentenced him to 242 months’ imprisonment. Five years later, the Sentencing 
Commission adopted Amendment 782, reducing the base‐offense level for most drug 
offenses by two levels. See U.S.S.G. supp. to app. C, amend. 782 (2014); id., amend. 788 
(making Amendment 782 retroactive). In 2015 Bradfield moved to have his sentence 
                                                 
            * We have agreed to decide the case without oral argument because the issues 

have been authoritatively decided. FED. R. APP. P. 34(a)(2)(B). 
No. 16‐2285                                                                              Page 2 
 
reduced under this amendment, see 18 U.S.C. § 3582(c)(2), and the district judge reduced 
his sentence to 235 months’ imprisonment. This appeal concerns a later motion that 
Bradfield filed under the same amendment. Because the later motion is an improper 
successive attempt to get relief under the same amendment, we affirm. 
         
        Nine months after Bradfield received relief under his first motion, he filed his 
second § 3582(c)(2) motion, again asking the district court to reduce his sentence under 
Amendment 782. The judge denied the motion, reasoning that Bradfield was not 
entitled to a second reduction based on the same amendment. The judge also noted that 
Bradfield sought to relitigate the drug quantity attributed to him at sentencing, but we 
already had deemed that argument frivolous in a prior order. See United States v. 
Bradfield, 376 F. App’x 620, 622–24 (7th Cir. 2010). A month after the court’s denial, 
Bradfield filed another motion where he yet again asked for a sentence reduction under 
§ 3582 by invoking Amendment 782 and again challenged the amount of cocaine 
attributed to him at sentencing. The judge denied this motion, and Bradfield appeals 
that denial.   
 
        The judge’s denial of the third motion, which is the only decision properly before 
us, was correct. A district court cannot grant a successive § 3582(c)(2) motion filed more 
than 14 days after the court has decided the first motion. See FED. R. APP. P. 4(b); United 
States v. Beard, 745 F.3d 288, 292 (7th Cir. 2014); United States v. Redd, 630 F.3d 649, 651 
(7th Cir. 2011). Bradfield already benefited from a sentence reduction that Amendment 
782 authorizes when the district judge granted his first motion in 2015. Therefore the 
judge did not err in denying Bradfield’s third motion, filed the next year, under the 
same amendment. Moreover, even if this motion were Bradfield’s first, the judge could 
not have granted the relief Bradfield sought in it. Bradfield was attempting to relitigate 
the drug weight used to calculate the guidelines range provided at sentencing. 
“[Section] 3582(c)(2) does not authorize a resentencing. Instead, it permits a sentence 
reduction within the narrow bounds” the Commission established. Dillon v. United 
States, 560 U.S. 817, 831 (2010).   
         
        We thus AFFIRM the district court’s judgment.